DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
Claims 1 and 11 are drawn to a method and corresponding reception device with a transceiver. A signal transmitted through a plurality of antennas of a transmission device is received. An initial symbol vector is determined based on the signal. A first candidate symbol vector is then determined based on a plurality of solution vectors which are obtained by a search on the initial symbol vector and a second candidate symbol vector is determined by flipping at least one symbol value of the first candidate symbol vector. A symbol vector transmitted from the transmission device is determined based on at least a portion of the second candidate symbol vector. Closest prior art of record is as follows:
Srinidhi et al. “Layered Tabu search Algorithm for large-MIMO detection and a lower bound on ML performance”, IEEE Transactions on Communication, VOL 59, No. II, Nov 2011, discloses receiving a transmitted signal and determining an initial symbol vector. A first candidate is determined based on a plurality of solution vectors. A neighborhood solution vector is then defined. However, prior art of record fails to disclose either alone or in combination, method and 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chockalingam et al. (US 8503544 B2) discloses decoding a received signal using tabu search including determining signal vectors and neighborhood signal vectors to determine transmitted signal.
	Garrett (US 7782984 B2) discloses decoding using candidate strings, deriving the most likely string by flipping a bit value.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637